Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on October 21, 2022 and amendment after final filed October 21, 2022 has been entered.  Claims 2 and 4 were canceled, claim 1 was amended and claims 1 and 3 are pending in the instant application and are examined on the merits of this office action.

Withdrawn Rejections
The rejection of Claim(s) 1 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Malinin (US20170112963 A1, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed 10/21/2022.

The rejection of claim(s) 1 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Missos (US20080281431 A1, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed 10/21/2022.

The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Missos (US20080281431 A1, cited in Applicant’s IDS) in view of Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed 10/21/2022.
The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Malinin (US20170112963 A1, cited previously)  in view of Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed 10/21/2022.


Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 remains rejected under 35 U.S.C. 103 as being unpatentable over Missos (US20080281431 A1, cited in Applicant’s IDS) in view of Talton (US20080008766 A1, cited in Applicant’s IDS).
Missos teaches a carrier made by combining water and demineralized bone material and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation of a gel (see paragraph 0034).  Missos teaches wherein the demineralized bone material is collected from cortical bone fragments (see paragraphs 0029 and 0035).  Missos teaches wherein the demineralized bone powder has a particle size less than 100 microns.  Missos also teaches that the bone powder is made via well-known freeze-drying techniques (see paragraph 0036).  Regarding the product-by-process steps found instant claim 1, a rejection under 35 U.S.C. 102/103 is appropriate when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.
Missos teaches a bone gel made by combining water and freeze dried demineralized cortical bone particles that are less than 100 microns and autoclaving.  MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Because the prior art meets the structural limitations of the claim, the burden is shifted to Applicant to show an unobvious difference.
The teachings of MIssos is described in the above rejection.  Missos is silent to freezing the bone gel composition.
However, Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the osteoinductive capability of the DBM. Prior to use, frozen material must not only be thawed but raised above the gel transition temperature in order to yield a free-flowing paste (see paragraph 0006).
It would have been obvious before the effective filing date of the claimed invention to store the composition comprising demineralized bone matrix gel of Missos at -20 degrees Celsius or lower as taught by Talton to preserve the osteoinductive potential and prevent degradation of the DBM.  One of ordinary skill in the art would have been motivated to do so to prevent degradation and activity of the bone matrix within the composition of Missos.  There is a reasonable expectation of success given that freezing bone matrix compositions is well-known in the art for preserving the activities and preventing degradation of the matrix prior to use.
Regarding the limitations of “the bone gel composition when thawed forms a moldable bone product that is moldable into different shapes without the addition of collagen or other gelatinous materials, the moldable bone product being a moldable and cohesive putty or paste, wherein the malleable and cohesive putty or paste when molded into different shapes with no visible cracks maintains the molded shape while immersed in normal saline or water for a minimum of one minute”, this limitation is inherent to the bone gel of Missos in view of Talton given that the bone gel of Missos teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  
Regarding the limitation “…wherein the product when thawed is configured to form a moldable product without the addition of collagen or other gelatinous materials” , “the moldable bone product being a moldable and cohesive putty or paste…..moldable in different shapes with no visible cracks and maintain its shapes while immersed in saline or water for a minimum of one minute” found in instant claim 1, this is considered an intended use/inherent property of the bone gel.   In the instant case, Missos in view of Talton teach the identical bone gel composition and freezing the bone gel and thus, the composition is capable when thawed to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Missos teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable (when thawed) of being molded without addition of collagen or other gelatinous materials and being moldable as a putty or paste into different shapes and maintain its shape in saline or water.

Response to Applicant’s Arguments
Applicant argues that “The present invention recites the moldable bone gel is frozen and after being thawed is moldable into different shapes and these different shapes will 4 of 5 maintain their shape when exposed to an immersion in normal saline or water for a minimum of one minute. This ability to maintain shape was a key problem of bone gels that were not reinforced by an addition of a ceramic scaffold as required in Missos. The present invention claims a product consisting of only bone particles and sterile water that achieves this despite the prior art reference explaining why additional components must be used to keep the moldable shape. As the Board of Appeals has already agreed with the applicant's position in a Board of Appeals decision, the examiner is urged to withdraw this rejection and avoid the cost and delays of requiring the Board of Appeals to decide this issue by confirming a position already taken in favor of the applicant.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that US Patent No. 11253629 is distinct from the instant claims and that Board of Appeals overturned the rejection of Missos not due to the “ceramic carrier”.   US Patent NO. ‘629 has a requirement that the gel be formed into sheets with thickness of 1-10 nm and formed into circular, round or polygonal shapes which is not required of the instant claims.  The instant claims are drawn to a bone gel consisting of cortical bone and water in the form of a gel.  Missos teaches a carrier made by combining water and demineralized bone material (cortical bone) and heat treating the mixture.  In particular, Missos teaches autoclaving the mixture which results in the formation of a gel (see paragraph 0034). Missos teaches wherein the demineralized bone material is collected from cortical bone fragments (see paragraphs 0029 and 0035).  Missos teaches wherein the demineralized bone powder has a particle size less than 100 microns.  Thus, Missos teaches the bone gel of the instant claims consisting of water and cortical bone.  Talton provides the teachings regarding freezing the bone gel (which is routine in the art for preservation).  Furthermore, regarding the limitations of “the bone gel composition when thawed forms a moldable bone product that is moldable into different shapes without the addition of collagen or other gelatinous materials, the moldable bone product being a moldable and cohesive putty or paste, wherein the malleable and cohesive putty or paste when molded into different shapes with no visible cracks maintains the molded shape while immersed in normal saline or water for a minimum of one minute”, this limitation is inherent to the bone gel of Missos in view of Talton given that the bone gel of Missos teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  
Regarding the limitation “…wherein the product when thawed is configured to form a moldable product without the addition of collagen or other gelatinous materials” , “the moldable bone product being a moldable and cohesive putty or paste…..moldable in different shapes with no visible cracks and maintain its shapes while immersed in saline or water for a minimum of one minute” found in instant claim 1, this is considered an intended use/inherent property of the bone gel.   In the instant case, Missos in view of Talton teach the identical bone gel composition and freezing the bone gel and thus, the composition is capable when thawed to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Missos teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable (when thawed) of being molded without addition of collagen or other gelatinous materials and being moldable as a putty or paste into different shapes and maintain its shape in saline or water.  Regarding Applicants arguments that Missos teaches that the bone gel does not maintain the shape, the Examiner disagrees.  No wherein in Missos does it teach that the ceramic scaffold is used because the bone gel doesn’t maintain shape.  For the following reasons stated above, the rejection is maintained.

Claim 1 remains rejected under 35 U.S.C. 103 as being unpatentable over Malinin (US20170112963 A1, cited in Applicant’s IDS) in view of Talton (US20080008766 A1, cited in Applicant’s IDS).
Malinin teaches a composition comprising dried demineralized bone particles and water (see paragraph 0030).  Malinin teaches contacting the water and dried particles at elevated temperature and pressure to create a mixture with gelatinous consistency (see paragraph 0030).  Malinin teaches wherein the pressure is 30 psi and the temperature is in the range of 100-120 (see paragraph 0032).  Malinin teaches that “Demineralized bone was particulated and mixed into an aqueous medium, which was water in this example. The mixture was treated for 30 minutes with steam pressure of approximately 15 psi and temperature of approximately 120° C” see page 5, paragraph 0032).  Malinin teaches wherein the bone particles are only cortical (see paragraph 0025); the bone is freeze dried prior to combining with water (see paragraph 0026) and the particle size is 10-100 microns (see paragraph 0027).    Regarding the product-by-process steps found instant claim 1, a rejection under 35 U.S.C. 102/103 is appropriate when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.
Malinin teaches a bone gel made by combining water and freeze dried demineralized cortical bone particles that are less than 100 microns and autoclaving.  MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." Because the prior art meets the structural limitations of the claim, the burden is shifted to Applicant to show an unobvious difference.
The teachings of Malinin is described in the above rejection.  Malinin is silent to freezing the bone gel composition.
However, Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the osteoinductive capability of the DBM. Prior to use, frozen material must not only be thawed but raised above the gel transition temperature in order to yield a free-flowing paste (see paragraph 0006).
It would have been obvious before the effective filing date of the claimed invention to store the composition comprising demineralized bone matrix gel of Malinin  at -20 degrees Celsius or lower to preserve the osteoinductive potential and prevent degradation of the DBM.  One of ordinary skill in the art would have been motivated to do so to prevent degradation and activity of the bone matrix within the composition of Missos.  There is a reasonable expectation of success given that freezing bone matrix compositions is well-known in the art for preserving the activities and preventing degradation of the matrix prior to use.
Regarding the limitation “…wherein the product when thawed is configured to form a moldable product without the addition of collagen or other gelatinous materials” , “the moldable bone product being a moldable and cohesive putty or paste…..moldable in different shapes with no visible cracks and maintain its shapes while immersed in saline or water for a minimum of one minute” found in instant claim 1, this is considered an intended use/inherent property of the bone gel.   In the instant case, Malinin in view of Talton teach the identical bone gel composition and freezing the bone gel and thus, the composition is capable when thawed to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of Malinin teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable (when thawed) of being molded without addition of collagen or other gelatinous materials and being moldable as a putty or paste into different shapes and maintain its shape in saline or water.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Missos (US20080281431 A1, cited in Applicant’s IDS) in view of Talton (US20080008766 A1, cited in Applicant’s IDS) as applied to claim 1 above in further view of  Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited in Applicant’s IDS).
The teachings of MIssos in view of Talton are described in the above rejection.  Missos is silent to the composition in an aliquot of 2, 4 and 8CC.
Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).
It would have been obvious before the effective filing date of the claimed invention to store the composition of Missos in view of Talton comprising the bone gel in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing cross contamination.  There is a reasonable expectation of success given that aliquoting the gels in predetermined amounts (from 1-10CC) is well-known in the art for preserving the activities, preventing degradation and contamination of the matrix prior to use.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claims 1 and 3 are under 35 U.S.C. 103 as being unpatentable over Malinin (US20170112963 A1, cited previously)  in view of Talton (US20080008766 A1, cited in Applicant’s IDS) as applied to claim 1 above, in further view of Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited in Applicant’s IDS).
The teachings of Malinin in view of Talton are described in the above rejection. Malinin is silent to the composition in an aliquot of 2, 4 and 8CC.
However,  Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).
It would have been obvious before the effective filing date of the claimed invention to store the composition of Malinin in view of Talton in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing cross contamination.  There is a reasonable expectation of success given that aliquoting the gels in predetermined amounts (from 1-10CC) is well-known in the art for preserving the activities, preventing degradation and contamination of the matrix prior to use.



Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent No. 11256630 (‘630) in view of Stryker (DBM demineralized Bone Matrix, published online January, 2016, cited in Applicant’s IDS) and Talton (cited above).
Although the claims at issue are not identical, they are not patentably distinct from each other because:  The instant application claims a bone gel consisting of water and cortical bone (particle size up to 125 uM) that has been autoclaved to form a gel (see claim 1) and freezing.  The instant application further claims aliquoting the gel into different volumes.
US Patent No. ‘630 claims autoclaving freeze dried and demineralized cortical bone particles (up to 300 uM) with water to form gelatin.  The bone gel if US Patent N. ‘630 consists of water and cortical bone formed from autoclaving and a particle size up to 300 uM.  US Patent NO. ‘630 is silent to aliquoting out the gel and freezing the gel.
However,  Stryker teaches 1cc, 5cc and 10cc aliquots of demineralized bone matrix (page 2).
It would have been obvious before the effective filing date of the claimed invention to store the composition of US Patent No. ‘630 in predetermined aliquots ranging from 1-10cc until the gel is ready for use or for later usage.  One of ordinary skill in the art would have been motivated to aliquot the gel out in predetermined amounts (in a range of 1-10 CC) for ease of future use as a DBM gel and preventing cross contamination.  There is a reasonable expectation of success given that aliquoting the gels in predetermined amounts (from 1-10CC) is well-known in the art for preserving the activities, preventing degradation and contamination of the matrix prior to use.
Talton teaches of gel compositions comprising bone particles for inducing regeneration between injured bones.  Talton further teaches that “If provided as a pre-mixed suspension of (demineralized bone matrix) DBM and hydrated gelatin, the product must be stored frozen to prevent degradation of the osteoinductive capability of the DBM. Prior to use, frozen material must not only be thawed but raised above the gel transition temperature in order to yield a free-flowing paste (see paragraph 0006).
It would have been obvious before the effective filing date of the claimed invention to store the composition comprising demineralized bone matrix gel of US Patent No. ‘630  at -20 degrees Celsius or lower to preserve the osteoinductive potential and prevent degradation of the DBM.  One of ordinary skill in the art would have been motivated to do so to prevent degradation and activity of the bone matrix within the composition of US Patent No. ‘630 .  There is a reasonable expectation of success given that freezing bone matrix compositions is well-known in the art for preserving the activities and preventing degradation of the matrix prior to use.
Regarding the limitation “…wherein the product when thawed is configured to form a moldable product without the addition of collagen or other gelatinous materials” , “the moldable bone product being a moldable and cohesive putty or paste…..moldable in different shapes with no visible cracks and maintain its shapes while immersed in saline or water for a minimum of one minute” found in instant claim 1, this is considered an intended use/inherent property of the bone gel.   In the instant case, U US Patent No. ‘630 teaches the identical bone gel composition and freezing the bone gel and thus, the composition is capable when thawed to be configured to form a moldable bone gel product without the inclusion of collagen or gelatinous materials.  Furthermore, the bone gel of US Patent No. ‘630 teaches the identical bone gel of the instant claims consisting of cortical bone, water and autoclaved to form a gel.  Thus, the identical gel would be capable (when thawed) of being molded without addition of collagen or other gelatinous materials and being moldable as a putty or paste into different shapes and maintain its shape in saline or water.  Regarding the size of the particle, US Patent No. ‘630 discloses the particle size in the range of 106-300 microns (summary of invention).  It would have been obvious to optimize the size of the particles depending on the application and site for application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654